EXHIBIT A
To Proposed Pre-Trial Order
Thomas Bryant_

From: Will Winn

Sent: Thursday, February 18, 2016 7:31 PM
To: SmartCore-All

Cc: Jennifer Lazenby

Subject: SmartCore Company Update
Importance: High

As many of you are already aware or if not, we have been faced with numerous financial
challenges over the past few months. This has resulted in our insurance being canceled, expenses
and commissions not being paid, vendors putting us on credit hold and the list goes on. I have
been working diligently on various routes for resolution, but unfortunately I was unable to make
any of them happen.

With that stated, we will not be making payroll tomorrow and at this time I'm uncertain how
anything else is going to get paid either. However, that is where I am going to spend all of my
time moving forward. What does this mean for you? You need to do what you need to do, I
can’t make that call for you, but I’m going to try to collect on payables and there is a slight
chance that we stay alive and you will get paid.

All I can say is this, it has been an absolute pleasure meeting all of you (and your families) and I
truly feel blessed and honored that you were willing to take this journey with me. I apologize
from the bottom of my heart that it has all come to this.

-Will

000570/KINSINGER
Eric Kinsinger

From: Will Winn

Sent: Tuesday, February 23, 2016 8:16 AM
To: SmartCore-All

Ce: Jennifer Lazenby

Subject: Re: SmartCore Company Update

Sorry so much that I didn’t get an email out yesterday with an update. There are a lot of moving parts from
Friday through Monday, which include liens against the VA projects, attempts for collections on all projects and
most of us still plugging away which goes beyond any proper words of appreciation. I know I am running out
of time with most of you, if not already, but I still have several irons in the fire for a potential positive outcome
this week and for the future. Hang in there if you can, but again, if you can’t I understand.

Thanks again for everything!

-Will

On Feb 19, 2016, at 12:46 PM, Will Winn <will.winn@smartcore.com> wrote:

 

Subject: Update on Company Operations

Folks,

This is a follow up to my email of last night. I want to update you further and reenforce my
commitment to transparency, frequent communication and an open door policy during this
difficult time. Also, to state the obvious, please consider this information as internal-only and
confidential.

We are talking with customers who have outstanding bills, attorneys, the bank and industry
friends - all day today and each day going forward in an effort to get back to normal operations
as quickly as possible. Despite this challenge, we WILL have a path going forward. We have a
great brand, unique experience, iconic customers and a vision that is right for the times.

While I am accountable, I want to emphasize to everyone, this has nothing to do with our
outstanding work and your professionalism. Because of that and our personal relationships I
want to assure everyone my priority is you and your families. As stated in the previous email, I
don't expect anyone to work for free and understand whatever decisions you make. Anyone in
good standing will get a strong reference, but looking for a job always works better when you
have a job. It might be best for you to continue your work, even if you decide to search so that
your resume and job experience maintains continuity. If our efforts are unsuccessful to the point
that we are unable to maintain certain jobs going forward we will provide you with a proper
letter of termination without cause that helps you start the process of receiving unemployment as
quickly as possible and not have the risk of explaining resigning/quitting versus layoff in order to
get unemployment benefits. This is not legal advice and not any attempt to persuade - but rather
thoughts on how to make sure you get money both in the short and long term.

Even as we are working to right the ship, we are also looking at resources such as outplacement
and recruiters that can help you if needed. I will provide more information as soon as I get it.

000503/KINSINGER
Thanks to everyone for your understanding, integrity and hard work.

-Will
On Feb 18, 2016, at 7:30 PM, Will Winn <will.winn@smartcore.com> wrote:

 

As many of you are already aware or if not, we have been faced with numerous financial
challenges over the past few months. This has resulted in our insurance being canceled, expenses
and commissions not being paid, vendors putting us on credit hold and the list goes on. I have
been working diligently on various routes for resolution, but unfortunately I was unable to make
any of them happen.

With that stated, we will not be making payroll tomorrow and at this time I'm uncertain how
anything else is going to get paid either. However, that is where I am going to spend all of my
time moving forward. What does this mean for you? You need to do what you need to do, I
can’t make that call for you, but I’m going to try to collect on payables and there is a slight
chance that we stay alive and you will get paid.

All T can say is this, it has been an absolute pleasure meeting all of you (and your families) and I
truly feel blessed and honored that you were willing to take this journey with me. I apologize
from the bottom of my heart that it has all come to this.

-Will

000504/KINSINGER
